DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 23 December 2021.
2.  Claims 1, 4-8, 11-14 and 17-20 are pending in the application.
3.  Claims 1, 4-8, 11-14 and 17-20 have been allowed.
4.  Claims 2, 3, 9, 10, 15 and 16 have been cancelled.
Allowable Subject Matter
5.  Claims 1, 4-8, 11-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from dependent claims 2 and 3 into independent claim 1.  The applicant has incorporated allowable subject matter from dependent claims 9 and 10 into independent claim 8.  The applicant has incorporated allowable subject matter from dependent claims 15 and 16 into independent claim 14.  Since independent claims 1, 8 and 14 contain allowable subject matter the application has been allowed.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Stecher US 2019/0377899 A1 directed to storing and retrieving data from distributed vaults [abstract].
B.  Quinlan et al US 2017/0180335 A1 directed to managing access to a resource by one of a plurality of applications [abstract].
C.  Hurley et al US 2008/0010480 A1 directed to pushing messages, arbitrated by a control manager, to local and remote client computer modules in a networked architecture [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492